DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "the first material and the third material”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of practicing compact prosecution, Examiner interprets the limitations as the following –the first foam material and the second foam material--.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadiq et al. (US 20190335914 A1), herein referred to as Sadiq.
Regarding claim 1, Sadiq discloses a mattress topper, comprising: a first layer made of a first foam material (top layer 108); a second layer made of a compressible material (pocketed microarray 114); a third layer of a second foam material (underlying layer 116); wherein the first layer of the first foam material and the third layer of the second foam material overlie the second layer such that the second layer is sandwiched between the first layer and the third layer (see FIG. 3 and 4); and further wherein the first layer and the third layer are connected directly to each other (see FIG. 3 and 4; microarray is between and around top layer 108 and underlying layer 116).
Regarding claim 2, Sadiq discloses wherein the first foam material and the second foam material are compressible foam (see para. [0022]; suitable foam layers include, polyurethane, viscoelastic polyurethane, polyethylene, polypropylene, a gel infused foam, and the like).
Regarding claim 3, Sadiq discloses the first foam material and the second foam material have different levels of firmness (see para. [0024]; the different foam layers can possess different qualities).
Regarding claim 4, Sadiq discloses the second layer comprises a pocketed coil layer (see FIG. 3 and 4; microcoil array 114).
Regarding claim 5, Sadiq discloses the first layer and the third layer each have opposing sides and opposing edges that define a perimeter (see FIG. 3 and 4). 
Regarding claim 6, Sadiq discloses the first layer and the third layer are connected together continuously along the perimeter. Examiner notes the microcoil array is nestled within the edges of top layer 108 and underlying foam layer 116.
Regarding claim 7, Sadiq discloses the first layer and the third layer are glued together. Foam portions 110 and 112 can be adhesively secured to one or both of the top layer 108 and underlying foam layer 116 therefore adhesively securing both layers to each other.
Regarding claim 8, Sadiq discloses the first layer and the third layer are pinched together around the second layer (see para. [0021]; “Underlying foam layer 116 and the top foam layer 108 sandwich the pocketed microcoil array 114 and the first and second foam portions 110, 112 to complete the hybrid posture support system 106”). 
Regarding claim 9, Sadiq discloses the first layer and the third layer are thicker than the second layer. Sadiq, in particular discloses the microcoils within the microcoil array can have a height of less than 2 inches (see para. [0026]) and the top layer 108 and underlying foam layer 116 can be the same thickness where the thickness can be up to 3 inches (see para. [0022]).
Regarding claims 10, Sadiq discloses the first layer and the third layer are each at least one (1) inch thick (see para. [0022]; thickness range between 0.5 to 3 inches meets the limitations of the claim).
Regarding claim 11, Sadiq discloses the second layer is at least three quarters of an inch thick (see para. [0026]; microcoils can be a height of less than about 2 inches and therefore meets the limitations of the claim).
Regarding claim 12, Sadiq discloses the second layer is made of a plurality of pocketed coils comprising a fabric pocket and a compressible coil positioned therein (see para. [0026]; springs or coils in separate pockets formed of a piece of fabric).

Claims 1-5 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stumpf et al. (US 4485506 A), herein referred to as Stumpf.
Regarding claim 1, Stumpf discloses a mattress topper, comprising: a first layer made of a first foam material (foam layer 14); a second layer made of a compressible material (spring assembly 22); a third layer of a second foam material (foam layer 20); wherein the first layer of the first foam material and the third layer of the second foam material overlie the second layer such that the second layer is sandwiched between the first layer and the third layer (see FIG. 6); and further wherein the first layer and the third layer are connected directly to each other. Examiner notes that the first and third layers are directly connected to each other via spring assembly comprising the entire coil assembly.
Regarding claim 2, Stumpf discloses wherein the first foam material and the second foam material are compressible foam. Examiner notes the use of compressible foams for the purposes of fabricating mattresses or cushions is old and known in the art. Stumpf teaches at least 
Regarding claim 3, Stumpf discloses wherein first foam material and the second foam material have different levels of firmness. Examiner notes Stumpf discloses stabilizers comprising foam of different resiliencies (see Col. 3, lines 6-13) for the purpose of controlling the firmness and comfort characteristics of the final product.
Regarding claim 4, Stumpf discloses wherein the second layer comprises a pocketed coil layer (see FIG. 4 and 6; pocketed coil springs 12 contained within fabric layers 24a and 24b).
Regarding claim 5, Stumpf discloses wherein the first layer and the third layer each have opposing sides and opposing edges that define a perimeter (see FIG. 1 and 2).
Regarding claim 12, Stumpf discloses the second layer is made of a plurality of pocketed coils comprising a fabric pocket and a compressible coil positioned therein (see FIG. 4 and 6; pocketed coil springs 12 contained within fabric layers 24a and 24b). 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq in view of Fang (US 20110072591 A1), herein referred to as Fang.
Regarding claim 13, Sadiq does not explicitly disclose a cover that surrounds the mattress topper. Fang, however, discloses a mattress pad with latex liner comprising a padded mattress cover 10 further comprising a top panel 16 and bottom panel 18 for the purpose of encapsulating the padded portion of a removable mattress cover. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sadiq with a removable cover in order to removably covering a mattress with the foam layers of a mattress topper for a person’s comfort.
Regarding claim 14, Sadiq (in view of Fang) teaches the cover comprises a pocket (Fang, pocket comprises top panel 16 and bottom panel 18) and a flap (Fang, skirt 14) connected to the pocket (Fang, skirt 14 is sewn to panels 16 and 18 via rope 22b).
Regarding claim 15, Sadiq (in view of Fang) teaches the flap is adapted to be secured to a mattress (Fang, skirt 14 comprises underside 30 that secures the cover to a mattress).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stumpf, in view of Helms et al. (US 20200187687 A1), herein referred to as Helms.
Regarding claim 6, Stumpf does not explicitly disclose the first layer and the third layer are connected together continuously along the perimeter. Helms, however, discloses a multilayer cushion with convolute sleeve comprising a cushion 210 further comprising multiple pieces of visco-elastic foam that may be joined about a perimeter in a variety of ways including adhesive for the purpose of fabricating a cushioned sleeve for containing further cushioning material therewithin (see para. [0031]; other types of cushions may utilize the depicted structure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Stumpf to have the edges of the foam be 
Regarding claim 7, Stumpf (in view of Helms) teaches the first layer and the third layer are glued together (Helms, see para. [0031]).
Regarding claim 8, Stumpf (in view of Helms) teaches the first layer and the third layer are pinched together around the second layer (Helms, see para. [0031]; perimeter of the multiple pieces of visco-elastic foam may be mechanically joined or bonded in a variety of ways).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stumpf.
Regarding claims 10 and 11, Stumpf does not explicitly disclose (claim 10) the first layer and the third layer are each at least one (1) inch thick; and (claim 11) wherein the second layer is at least three quarters of an inch thick. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Stumpf with resilient foam layers having the claimed thickness and the spring assembly having the claimed thickness since it has been held that, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stumpf in view of Fang.
Regarding claim 13, Stumpf does not explicitly disclose a cover that surrounds the mattress topper. Fang, however, discloses a mattress pad with latex liner comprising a padded mattress cover 10 further comprising a top panel 16 and bottom panel 18 for the purpose of 
Regarding claim 14, Stumpf (in view of Fang) teaches the cover comprises a pocket (Fang, pocket comprises top panel 16 and bottom panel 18) and a flap (Fang, skirt 14) connected to the pocket (Fang, skirt 14 is sewn to panels 16 and 18 via rope 22b).
Regarding claim 15, Stumpf (in view of Fang) teaches the flap is adapted to be secured to a mattress (Fang, skirt 14 comprises underside 30 that secures the cover to a mattress).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses mattress toppers relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Sadiq, Stumpf, Helms, and Fang.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/12/2021